83540: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28669: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83540


Short Caption:ANDERSON VS. DEALCourt:Supreme Court


Related Case(s):83205, 83398


Lower Court Case(s):White Pine Co. - Seventh Judicial District - CF-1909009Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantArnold Keith Anderson
					In Proper Person
				


RespondentA. AllredAaron D. Ford
							(Attorney General/Carson City)
						


RespondentD. DealAaron D. Ford
							(Attorney General/Carson City)
						


RespondentJ. BorrowmanAaron D. Ford
							(Attorney General/Carson City)
						


RespondentWilliam A. GittereAaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


09/27/2021Filing FeeAppeal Filing fee waived. In Forma Pauperis. (SC).


09/27/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC).21-27749




09/27/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC).21-27751




10/06/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  NNP21-EC/KP/DH  (SC)21-28669




10/15/2021Docketing StatementFiled Proper Person Docketing Statement. (SC)21-29704




10/15/2021BriefFiled Proper Person Informal Brief. (SC)21-29707




10/15/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/28/20 and 1/28/21. To Court Reporter: Unknown. (SC)21-29709




11/02/2021Order/ProceduralFiled Order.  This appeal was dismissed on October 6, 2021.  In light of that order, no action will be taken on the documents appellant filed on October 15, 2021.  (SC)21-31425




11/02/2021RemittiturIssued Remittitur.  (SC)21-31426




11/02/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View